                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Ted D. Ellis and Teresa Ellis,         )
                                       )
              Plaintiffs,              )
                                       )
                      v.               )           C/A No.: 9:19-cv-2163-RMG-MGB
                                       )
Cody C. Kirkman, individually; Amber )
Swinehammer, individually; Lindsey     )         OBJECTION TO DEFENDANTS MOTION
Gibson, individually; Cody C. Kirkman, )               TO EXTEND STAY
Amber Swinehammer, and Lindsey         )
Gibson, as agents/officers of Town of )
Bluffton Police Department; and Town )
Of Bluffton Police Department          )
                                       )
              Defendants.              )
________________________ ________)


       COMES NOW Plaintiffs, Ted and Teresa Ellis, who object to Defendants’ Motion

and request for a stay of this litigation for the fourth time. For the reasons explained below,

an extension of a stay that keeps this case from moving forward is not warranted as

Plaintiffs continue to suffer great prejudice from these delays.

            The Bluffton Police Department received a letter notifying them that the FBI was

 investigating this incident for criminal violations of Federal Civil Rights statutes approximately

 ten (10) months after Plaintiffs filed this action. For almost a year, this litigation has been held

 up to protect the interest of the individual officers while leaving the Plaintiffs with no progress

 toward the justice they are seeking.       This is a civil litigation, not a criminal matter yet

 Defendants are being afforded protection for an issue that has yet to even manifest itself in

 reality.     If Defendants are allowed to prevail on their motion it would constitute an

 unprecedented delay. It would be an entire year that would has been wasted in order to protect
 the civil defendants’ interest where there has been no indictments issued, no search warrants

 have been executed, and as of yet there has been no decision on whether there will be any

 charges sought. This goes beyond all prior judicial precedent in this district court or the Fourth

 Circuit. See Reeves v. Cottageville (D. S.C. 2013);



DEFENDANTS’ REQUEST FOR A STAY OF THIS CASE SHOULD BE DENIED.

       Once again, Plaintiffs’ do not dispute that the individual Defendants Kirkman,

Swinehammer, and Gibson have the right to assert the Fifth Amendment and refuse to

answer questions in this proceeding. These Defendants have had that right from the

moment this incident occurred in 2017. In fact, their Fifth Amendment rights have been

protected even further by the FBI pursuant to Garrity, which requires any statements

made by the officers during their departments internal use of force review be redacted

and not looked at by the investigating agents.

       “Although the Fourth Circuit has not adopted an explicit set of factors to consider

when determining whether to implement a stay, at least one court within the circuit has

applied a five-factor test adopted by a variety of courts across the country. In Ashworth,

the court applied the following factors when determining whether to grant a motion to stay:

(1) the interest of the plaintiffs in proceeding expeditiously with [the] litigation or any

particular aspect of it, and the potential prejudice to plaintiffs of a delay, (2) the burden

which any particular aspect of the proceedings may impose on defendants; (3) the

convenience of the court in the management of its cases, and the efficient use of judicial

resources; (4) the interests of persons not parties to the civil litigation; and (5) the interest

of the public in the pending civil and criminal litigation. Id. at 530. While a party need not
be formally indicted to exercise the privilege against self-incrimination, the likelihood of a

potential forthcoming indictment may affect the court's decision on whether to grant the

stay or on the duration of the stay. See id. at 531; Harbour Town, 411 F. Supp. 2d at 643;

Shane Co., 147 F.R.D. at 101. Additionally, stays generally are not granted before an

indictment has issued.” Reeves v. Town of Cottageville (D. S.C. 2013).

       Plaintiffs filed this case in August 2019. The FBI did not begin to investigate this

matter until June 2020. These cases have an accelerated statute of limitations, 2 years

as opposed to 3 ostensibly for these cases to be resolved in a timely matter. Yet, this

litigation is being stayed without the benefit of continuing discovery to benefit officers

accused of wrongdoing while Plaintiffs continue to suffer in silence.

       There is no indication that another stay will be enough for the federal government

to decide if they are going to pursue charges considering the fact that that the parties

have been informed at least three (3) prior times, that the government would make a

decision within 3 months of the extension period and that has yet to come true. There is

nothing that has been relayed that makes it likely that this will be true this time when it

has not been so far.

       There is no guarantee that any stay will resolve the Defendant’s predicament of

asserting their Fifth Amendment rights. The Plaintiffs should not be made to wait any

longer than they already have to get justice. It is fundamentally unfair that Plaintiffs have

to wait to move forward with their case while law enforcement decides whether they are

going to prosecute one of their own. There is no statute or case law that asserts that a

defendant’s rights in a civil matter outweigh those of the Plaintiff. “The court certainly has

an interest in managing its case load efficiently, just as the parties have an interest in
having this case litigated in an efficient manner.” Reeves v. Town of Cottageville (D. S.C.

2013). “A stay in this type of case is often relatively indefinite, because there is no way

to predict when the criminal investigation would end. One court has concluded that this

uncertainty weighs against a stay: "[I]t is unrealistic to postpone indefinitely the pending

action until criminal charges are brought or the statute of limitations has run for all crimes

conceivably committed by [the defendants]." Walsh Securities v. Cristo Property

Management, 7 F.Supp.2d 523 (D. N.J. 1998)

        Defendants have failed to establish why all activity in the matter must be stayed. The

 heart of Defendants’ motion is whether the individual Defendants should be compelled to

 participate in discovery at this time. Defendants have failed to argue why ancillary discovery

 could not be conducted during this period. The only discovery that would be impacted by

 Defendants being under investigation by the FBI would be the personal depositions of the

 individual Defendants. There is no justification why other depositions and limited discovery

 could not be conducted during this time.

        Since the time of the incident that is the subject of this litigation, the Bluffton Police

 Department has had no less than four (4) different police chiefs. With each passing day, the

 delay of this litigation makes it exponentially harder to conduct discovery regarding the

 Department’s policies and practices.

       Plaintiffs do not need to remind the court that the public as a whole deserves these

cases to be efficiently adjudicated as current events have taught us that criminal

prosecutions have not been the avenue that most victims and the affected families have

achieved justice. They have only achieved justice in most cases through the civil process.
CONCLUSION

        Multiple cases cite to the fact that a stay is an extraordinary remedy reserved for

only the most extraordinary of cases. In weighing the factors that have been indicated by

this court, this case is not one of those cases. As such, Defendants’ Motion to Stay should

be denied, or in the alternative, Plaintiffs request that the stay not include “all activity” and

allow for ancillary and limited discovery be able to proceed during this additional 90 day

stay.

.




                                            s/_Arie D. Bax
                                            FEDERAL ID #: 10340
August 2, 2021                              The Bax Law Firm
                                            10 Sams Point Way Ste B-1 PMB 138
                                            Beaufort, SC 29907
                                            Phone: (843) 522-0980 Fax: (843) 379-3115
                                            ATTORNEY FOR THE PLAINTIFFS
